DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
 Response to Amendment
In response to the amendments filed on August 29, 2022 and September 9, 2022:
While Applicant’s RCE form filed on September 8, 2022 did not check the box requesting entry of the amendment filed August 29, 2022, the subsequent amendment filed on September 9, 2022 is based off of the August 29, 2022 claim set.  In addition, Applicant has not explicitly stated that the amendment filed August 29, 2022 is not to be entered.  Thus, the amendment filed on August 29, 2022 has been entered for continuity of claim limitations presented in the September 9, 2022 amendment.

    PNG
    media_image1.png
    107
    985
    media_image1.png
    Greyscale


Claims 1-7, 9-14 and 16-22 are pending.
The 102/103 rejection to Ujiie et al. has been withdrawn in light of the amendment;
The prior art rejection of record to Kato et al. stands as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14 and 16-22 are rejected under 35 U.S.C. 103 as obvious over Kato et al. “Mechanical Properties of Li2S−P2S5 Glasses with Lithium Halides and Application in All-Solid-State Batteries” as evidenced by Chen et al. (CN 105140560B).
	As to claim 1, Kato teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiX (LiBr, LiI, LiF, LiCl). Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that materials such as (100-y)(0.75Li2S-0.25P2S5)-yLiX exhibits extremely high ionic conductivity.  Examples in Table 2 include molding those compositions at temperatures of 220oC or less and in certain instances result in electrolytes having ionic conductivities at or remarkably near to 1x10-3 S/cm (1.1x10-3 S/cm, 9.2x10-4 S/cm – Table 2 see page 1005).  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions the low temperature formation of the electrolyte pellets are heated in a temperature range which favors the formation of the amorphous phase rather than crystalline phase of the materials.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 1-3, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claims 1-3, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claims 4-6, again, as discussed above, since the raw materials, amounts thereof and temperature conditions of Kato are identical to the conditions of the instant invention, the product of the ionic conductor of Kato will expectedly include at least one of the same Li3PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings of Kato will include at least one of the same Li3PS4 (corresponding to PS43-), Li4P2S6 (corresponding to P2S64-) and Li7P3S11 (corresponding to P2S74, applied to claims 5-6) and further such that the ionic conductor, having the same composition as discussed above will exhibit the same XRD spectrum of claim 6, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 9, the various mol% of LiX for  0<y<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte with certain examples defining a mol% of LiX which fall within the range of about 3-22wt%.
As to claim 10, as discussed above, the raw materials of Kato include Li2S, P2S5 and LiBr (LiCl, LiF, LiI), thus reciting materials which comprise P, S and Li (experimental).
As to claim 11, as discussed above, the raw materials of Kato include Li2S, P2S5, thus reciting materials of claim 11 (experimental).
As to claim 12, as discussed above, the raw materials of Kato include Li2S, P2S5, present in a molar ratio of 75:25 or 3:1 (experimental Tables 1-2).
As to claim 13, the various mol% of LiX for  0<x<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte.
As to claim 14, as the material is amorphous in nature rather than crystalline, the material is held to have the same elastic modulus compared to a crystalline form of the same composition.  Further noting that Kato teaches that the measured elastic moduli ranges 19-23GPa (page 1004) and in ranges between 15-30GPa (Fig. 3).
As to claim 16, the electrolyte is employed in the context of all-solid-state batteries (page 1, introduction), the electrolyte is employed in a cell design which would have inherently included an anode layer, cathode layer and the inventive solid electrolyte layer of Kato disposed between the opposing electrodes (page 1003 – experimental section).
As to claim 17, Kato teaches that the charge-discharge efficiency after the first cycle is 89% and 90% (page 1006).
As to claim 18, Kato teaches of a method of preparing a sulfide solid electrolyte comprising Li2S-P2S5-LiX.  Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that at least some of the materials exhibit extremely high ionic conductivity of 1.1x10-3 S/cm and 9.2x10-4 S/cm(see Table 2).  The method includes mixing Li2S,P2S5 and LiX, milling the materials together and subjecting the milled materials to a heat treatment that is less than 300oC.  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 18, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claims 18, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claims 18, again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
	As to claim 19 the mixture is prepared by mixing the Li2S-P2S5 and LiX starting materials (experimental).
	As to claim 20, the mixture is contacted and milled and then heat treated to a temperature between 130-220oC (page 1003).
As to claim 21, Kato teaches of a sulfide solid electrolyte comprising Li2S-P2S5-LiX.  Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. Kato further teaches that some materials exhibit extremely high ionic conductivity of 1.1x10-3 S/cm and 9.2x10-4 S/cm (see Table 2).  As Kato teaches of the same amounts of Li2S, P2S5 and LiX, heated under the same conditions to obtain an amorphous sulfide solid electrolyte having the same degree of ionic conductivity, the product will expectedly exhibit the same properties.  The various mol% of LiX for  0<x<30 includes a significant overlap in weight percent of LiX with respect to the total solid electrolyte with certain examples defining a mol% of LiX which fall within the range of about 3-22wt%.
Accordingly, since the raw materials of Kato are the same, present in the same relative amounts and heated under the same conditions, there is a reasonable expectation that the teachings of Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.
 “In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)
In the case of the instant application the basis for expectation of inherency is Kato employs the same raw materials, present in the same relative amounts and heats them under the same conditions (same temperature for the same duration). Thus, there is a reasonable expectation that the teachings Kato will exhibit the same relative molar amounts of comprising PS43-, P2S74- and P2S64- therein as recited in claim 21, absent clear evidence to the contrary.
The Examiner invites applicant to provide that that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Alternatively, if the teachings of Kato are shown to exhibit a difference in any of the molar ratios of claim 21 again, given the remarkably similarity in the raw materials, amount of raw materials and heat conditions for making the product from such, there is a reasonable expectation that any difference in molar ratios would be minor and unobvious differences, absent clear evidence to the contrary.
As to claim 22, as the material is amorphous in nature rather than crystalline, the material is held to have the same elastic modulus compared to a crystalline form of the same composition.  Further noting that Kato teaches that the measured elastic moduli ranges 19-23GPa (page 1004) and in ranges between 15-30GPa (Fig. 3).  
As to claims 1, 16, 18 and 21, Kato does not explicitly teach of the amorphous sulfide solid electrolyte comprising the various PS units, LiCl and exhibiting a room temperature ionic conductivity in the range of 1x10-3 S/cm to 1x10-1 S/cm.
Kato teaches of sulfide solid electrolyte comprising Li2S-P2S5-LiX (LiBr, LiI, LiF, LiCl). Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato. 
Kato further teaches that materials such as (100-y)(0.75Li2S-0.25P2S5)-yLiX exhibits extremely high ionic conductivity.  Examples in Table 2 include molding those compositions at temperatures of 220oC or less and in certain instances result in electrolytes having ionic conductivities at or remarkably near to 1x10-3 S/cm (1.1x10-3 S/cm, 9.2x10-4 S/cm – Table 2 see page 1005).  
Kato reasonably teaches of mixing Li2S-0.25P2S5 with varying amounts of different LiX compounds, including LiCl.  Kato particularly teaches of 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2).  Kato further teaches that the moulding temperature for this material is 170oC.  Hot pressing 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2) to a the temperature of 170oC as specifically disclosed there would expectedly result in a material having higher ionic conductivity than room temperature alternatives.  In addition, Kato appreciated that the moulding temperature for the mixed sulfide halide compositions is performed in Ar for 4 hours in a temperature range from 130-220oC (see page 103 Experimental Section, 2nd paragraph).
Chen additionally recognized that the use of any conventional lithium halide (LiF, LiCl, LiBr and LiI) added to 100-x(yLi2S-zP2S5) can improve the ionic conductivity of the solid electrolyte on the order of 10-3 S/cm (claims and examples, such as example 8).    Therefore achieving/obtaining 100-x(yLi2S-zP2S5)-xLiX amorphous solid electrolytes having an ionic conductivity on the order of 10-3 S/cm would have reasonably within the skill of the ordinary worker in the art based on the teachings of Kato as evidenced by Chen.
For the various samples in Kato, including the 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2), one of ordinary skill in the art would have appreciated the application of moulding temperatures in the range from 130-220oC in Argon for 4 hours which appears to overlap with the temperature, atmosphere and duration of the instant invention.  Therefore, for the overlap in ranges in the hot pressing of the electrolyte, the resultant solid electrolyte would expectedly exhibit the same ionic conductivity as required by claims 1, 16, 18 and 21, absent clear evidence to the contrary.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. “Mechanical Properties of Li2S−P2S5 Glasses with Lithium Halides and Application in All-Solid-State Batteries” as evidenced by Chen et al. (CN 105140560B) as applied to claim 1 above, and further in view of Hama et al. (JP 2015-011901A) and Hama et al. (JP 2015-125932A).
Kato does not teach of the lithium compound comprising LiCl and further comprising at least one of LiI, LiF and LiBr.
Hama teaches of sulfide solid electrolyte materials wherein the electrolyte includes Li2S-P2S5 and LiI with one of LiCl, LiF, LiBr.  It has long since been known to include lithium halide compounds to Li2S-P2S5 solid electrolyte materials to improve the ionic conductivity of the electrolyte (para. [0004]).  Kato additionally recognized that the inclusion of lithium halides into the system can improve mechanical properties of the solid electrolyte (elastic modulus).  Hama further recognized that the combination of LiI with another lithium halide, including LiCl.  Mixing any combination of lithium halides together would have been reasonably within the skill of the ordinary worker in the art as these materials would be recognized as equivalent homologues of lithium halide materials, the four of which are well known in the art to improve ion conductivity of Li2S-P2S5. Hama teaches that adding an additional lithium halide to Li2S-P2S5 including LiCl, LiBr, LiF was known to further increases the ionic conductivity of amorphous Li2S-P2S5-LiI.
The concept of employing one or a combination of lithium halides as the dopant to a Li2S-P2S5 would have been within the skill of the ordinary worker in the art to further drive toward achieving lithium halide doped amorphous solid sulfide electrolytes having superior ionic conductivity and lower elastic moduli as sought by Kato.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teaching of Kato to provide for Li2S-P2S5-LiI to further include LiCl as taught by Hama since such a combination was known to further increases the ionic conductivity of amorphous Li2S-P2S5-LiI and thus would have expectedly improved the ionic conductivity of the Li2S-P2S5-LiI embodiments of Kato.
Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. 
Applicant’s argues that Kato does not teach of a sulfide solid electrolyte that is amorphous, comprises LiCl and has the claimed ionic conductivity.
The Examiner respectfully disagrees.
As discussed above, Kato clearly teaches of amorphous solid sulfide electrolytes doped with various lithium halides.
Kato further teaches that the lithium halide dopants include LiCl.
Kato further teaches of the desire to obtain amorphous solid sulfide electrolytes doped with various lithium halides having high ionic conductivity and favorable mechanical properties, particularly modulus of elasticity.
In the various embodiments, Kato further teaches that the resultant powders are pelletized by hot pressing in a temperature range from 130-220oC in argon for 4 hours (Experimental section).  Table 2 of Kato teaches that the addition of the lithium halide component not only decreases the modulus of elasticity (amorphous form over crystalline) but also can improve the ionic conductivity of Li2S-P2S5 glasses as well (page 1005, right-hand column, paragraph starting with “The electrical conductivities …”.  
While Kato may not explicitly teach of a sulfide solid electrolyte that is amorphous, comprises LiCl and has the claimed ionic conductivity, the teachings of Kato are held to reasonably suggest or teach of such for at least those reasons discussed above.
Again, noting that  Kato teaches of sulfide solid electrolyte comprising Li2S-P2S5-LiX (LiBr, LiI, LiF, LiCl). Kato further teaches that heat treatment of the glass is at a low temperature ranging from 130-220oC (page 1003), which preclude the formation of a crystalline electrolyte and instead favors the formation of the amorphous form of the electrolytes of Kato.   Therefore the sulfide solid electrolytes doped with lithium halides of Kato are amorphous.
Kato further teaches that materials such as (100-y)(0.75Li2S-0.25P2S5)-yLiX exhibits extremely high ionic conductivity.  Examples in Table 2 include molding those compositions at temperatures of 220oC or less and in certain instances result in electrolytes having ionic conductivities at or remarkably near to 1x10-3 S/cm (1.1x10-3 S/cm, 9.2x10-4 S/cm – Table 2 see page 1005).  
Kato reasonably teaches of mixing 0.75Li2S-0.25P2S5 with varying amounts of different LiX compounds, including LiCl.  Kato particularly teaches of 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2).  Kato further teaches that the moulding temperature for this material is 170oC (with a recognized range of temperatures from 130-220oC).  Hot pressing 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2) to a the temperature of 170oC as specifically disclosed there would expectedly result in a material having higher ionic conductivity than room temperature alternatives.  In addition, Kato appreciated that the moulding temperature for the mixed sulfide halide compositions is performed in Ar for 4 hours in a temperature range from 130-220oC (see page 103 Experimental Section, 2nd paragraph).  
For the various samples in Kato, including the 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2), one of ordinary skill in the art would have appreciated the application of moulding temperatures in the range from 130-220oC in Argon for 4 hours which appears to overlap with the temperature, atmosphere and duration of the instant invention.  Kato further desires to obtain amorphous sulfide solid electrolytes doped with varied amounts of lithium halides to obtain a product with high ionic conductivity and lower elastic moduli.  Therefore, for the overlap in ranges in the hot pressing of the electrolyte (about 200oC to 220oC of Kato in argon for 4 hours), the resultant solid electrolyte would expectedly exhibit the same ionic conductivity as required by claims 1, 16, 18 and 21, absent clear evidence to the contrary.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Even though Applicant alleges that Table 2 establishes unpredictability of the ionic conductivity.  This argument is not persuasive.
As discussed above, the final sample of Kato in Table 2 discloses of the same solid electrolyte components as in the instant invention.  90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2).  Kato further teaches that the moulding temperature for this material is 170oC.  Hot pressing 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2) to a the temperature of 170oC as specifically disclosed there would expectedly result in a material having higher ionic conductivity than room temperature alternatives.  In addition, Kato appreciated that the moulding temperature for the mixed sulfide halide compositions is performed in Ar for 4 hours in a temperature range from 130-220oC (see page 103 Experimental Section, 2nd paragraph).  
Chen additionally recognized that the use of any conventional lithium halide (LiF, LiCl, LiBr and LiI) added to 100-x(yLi2S-zP2S5) can improve the ionic conductivity of the solid electrolyte on the order of 10-3 S/cm (claims and examples, such as example 8).  
While the final sample employs a temperature of 170oC, Kato teaches that the suitable temperature ranges from 130-220oC in Argon for 4 hours.  The instant invention appears to teach of heating from about 200-300oC in Argon for 1-5 hours (see para. [00124] of the specification).  As Kato teaches that the temperature can range up to 220oC and teaches to achieving lithium halide doped amorphous solid sulfide electrolytes having high ionic conductivity and lower elastic moduli, there is sufficient teaching by Kato to employ temperatures higher than 170oC for 90(0.75Li2S-0.25P2S5)-10LiCl (final sample in Table 2) with an expectation that applying higher temperatures can influence and expectedly modify and improve the properties of the solid electrolyte.  
For instances where the material of this sample 90(0.75Li2S-0.25P2S5)-10LiCl (falling in the scope of the materials encompassed by the breadth of the claims) is subjected to temperatures of about 200oC to 220oC in Argon for 4 hours (identical to those conditions employed by the instant invention), one would reasonably expect that the material of Kato would then exhibit the same ionic conductivity as claimed, absent clear evidence to the contrary.
Second, Applicant’s allegation of unpredictability lack sufficient evidence to support Applicant’s allegation as Kato is not held to show unpredictability for at least those reasons discussed above.  If anything, Kato teaches of the desire to obtain lithium halide doped amorphous solid sulfide electrolytes having lower elastic moduli and higher ionic conductivity by the inclusion of lithium halides to the sulfide electrolyte and further does so under similar conditions, at least of which includes an overlap of temperature in argon for 4 hours.  The complete teachings, paired with the knowledge of one or ordinary skill in the art to optimize the various amounts and processing conditions for fabricating lithium halide doped amorphous solid sulfide electrolytes would have led to a more predictable achievement of higher ionic conductivity and lower elastic moduli rather than alleged unpredictability as stated by Applicant.
Therefore, for at least those reasons above, the prior art rejection of record stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725